Exhibit 10.14

 

LOGO [g78815g33v87.jpg]

 

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.— Fax (757) 259-7293

www.lumberliquidators.com

                        ,             

[Name]

[Street]

[City, State]

Dear [Name]:

Lumber Liquidators Holdings, Inc. (the “Company”) has designated you to be a
recipient of restricted shares of the common stock of the Company, par value
$.001 per share (“Stock”), subject to the employment-based vesting restrictions
and other terms set forth in this Award Agreement and in the Lumber Liquidators
Holdings, Inc. 2007 Equity Compensation Plan (the “Plan”).

The grant of these restricted shares of Stock is made pursuant to the Plan. The
Plan is administered by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”). The terms of the Plan are
incorporated into this Award Agreement and in the case of any conflict between
the Plan and this Award Agreement, the terms of the Plan shall control. A copy
of the Plan will be provided to you upon request.

1. Grant. In consideration of your agreements contained in this Award Agreement,
the Company hereby grants to you              shares of Company Stock (the
“Restricted Stock”) as of                      (the “Grant Date”). The
Restricted Stock is subject to the vesting restrictions set forth in Section 2
below. Until the vesting restrictions have lapsed, the Restricted Stock is
forfeitable and nontransferable.

2. Vesting. The grant of the Restricted Stock is subject to the following terms
and conditions:

(a) The shares of Restricted Stock shall vest, and shall no longer be subject to
restriction, upon your continued employment with the Company (or any Related
Company) through the following Vesting Dates:

 

Vesting Date    Number of Shares                     



--------------------------------------------------------------------------------

(b) The Restricted Stock granted hereunder shall also 100% vest upon a Change in
Control of the Company (as defined in the Plan) to the extent not already
exercisable.

(c) Notwithstanding the foregoing, you must be employed by the Company (or any
Related Company) on the relevant date for any Restricted Stock to vest. If your
employment with the Company (or any Related Company) terminates for any reason,
any rights you may have under this Award Agreement with regard to unvested
Restricted Stock shall be null and void.

3. Dividends. During the period beginning with the Grant Date and ending with
the Vesting Date or the earlier forfeiture of your Restricted Stock,
(a) dividends or other distributions paid in shares of Stock shall be subject to
the same restrictions as set forth in Section 2 above, and (b) dividends paid or
other distributions paid in cash shall be paid at the same time as such
dividends are paid by the Company with respect to authorized and issued shares
held by its other shareholders of record.

4. Forfeiture and Repayment Provision. If the Committee determines, in its sole
discretion, that you have, at any time, willfully engaged in conduct that is
harmful to the Company (or any Related Company), the Committee may declare that
all or a portion of this Restricted Stock award is immediately forfeited. If the
Committee determines, in its sole discretion, that you have willfully engaged in
conduct that is harmful to the Company (or any Related Company), you shall repay
to the Company all or any vested shares of Company Stock owned by you as a
result of this Award Agreement or all or any of the amount realized as a result
of the sale of Company Stock awarded to you under this Award Agreement, to the
extent required by the Committee. Repayment or forfeiture required under this
Section shall be enforced by the Board or its delegate, in the manner the Board
or its delegate determines to be appropriate. Your acceptance of the award
reflected in this Award Agreement constitutes acceptance of the forfeiture and
repayment provisions of this Section.

5. Cancellation of Restricted Stock. To facilitate the cancellation of any
Restricted Stock pursuant to Section 2 above, you hereby appoint the Corporate
Secretary of the Company as your attorney in fact, with full power of
substitution, and authorize him or her, upon the occurrence of a forfeiture
pursuant to Section 2 above, to notify the Company’s registrar and transfer
agent of the forfeiture of such shares and, if necessary, to deliver to the
registrar and transfer agent the certificate representing such shares together
with instructions to cancel the shares forfeited. The registrar and transfer
agent shall be entitled to rely upon any notices and instructions delivered by
your attorney in fact concerning a forfeiture under the terms of this Award
Agreement.

6. Custody of Certificates. At the option of the Company, custody of stock
certificates evidencing the Restricted Stock shall be retained by the Company or
held in uncertificated form.

7. Rights as a Shareholder. Subject to the provisions of this Award Agreement,
you generally will have all of the rights of a holder of Company Stock with
respect to all of the

 

2



--------------------------------------------------------------------------------

Restricted Stock awarded to you under this Award Agreement from and after the
Grant Date until the shares either vest or are forfeited, including the right to
vote such shares and to receive dividends paid thereon in accordance with the
provisions of Section 3.

8. Transfer Restrictions. You may not sell, assign, transfer, pledge,
hypothecate or encumber the Restricted Stock awarded to you under this Award
Agreement prior to the time such Restricted Stock become fully vested in
accordance with this Award Agreement.

9. Fractional Shares. A fractional share of Company Stock will not be issued and
any fractional shares may be disregarded by the Company.

10. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Stock shall be proportionately adjusted by the Committee,
whose determination shall be binding.

11. Notices. Any notice to be given to the Company under the terms of this Award
Agreement shall be addressed to the Corporate Secretary at Lumber Liquidators
Holdings, Inc., 3000 John Deere Road, Toano, Virginia 23168. Any notice to be
given to you shall be addressed to you at the address set forth above or your
last known address at the time notice is sent. Notices shall be deemed to have
been duly given if mailed first class, postage prepaid, addressed as above.

12. Applicable Withholding Taxes. No Restricted Stock shall be delivered to you
until you have paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and the Company have made satisfactory arrangements
for the payment of such taxes.

13. Applicable Securities Laws. You may be required to execute a customary
written indication of your investment intent and such other agreements the
Company deems necessary or appropriate to comply with applicable securities
laws. The Company may delay delivery of the Restricted Stock until you have
executed such indication or agreements.

14. Acceptance of Restricted Stock. By signing this Award Agreement, you
indicate your acceptance of the Restricted Stock and your agreement to the terms
and conditions set forth in this Award Agreement which, together with the terms
of the Plan, shall become the Company’s Restricted Stock Award Agreement with
you. You also hereby acknowledge that a copy of the Plan has been made available
and agree to all of the terms and conditions of the Plan, as it may be amended
from time to time. Unless the Company otherwise agrees in writing, the
Restricted Stock granted under this Award Agreement will not become vested if
you do not sign and return a copy to [                    ] within thirty days
of the Grant Date.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be signed, as of this      date of                     ,             .

 

LUMBER LIQUIDATORS HOLDINGS, INC.

By:  

 

Name:  

 

Its:  

 

 

Agreed and Accepted:  

 

 

  [Name of Grant Recipient]  

 

 

  [Date]  

 

4